DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/20 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 23-25, the limitation of “wherein the etching solution has a TiN:W etching rate ratio of about 1:10 to about 10:1” and similar etching rate ratios in claims 23-25 
The claims cite broad ranges of acids and many optional components.  If there is some particular combination or loading of components that is critical to achieving the etching rate ratio, then that must be claimed.  The specification fails to provide any guidance to suggest such criticality.  Thus, it is expected that the cited composition is capable of achieving the cited etching rate ratio.  For the purposes of the rejection, this limitation is given little patentable weight.
Claims 2-15 and 22 fail to cure the indefiniteness of the base claim, and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanca, III (US 2007/0009449 A1).
	As to claims 1 and 13, Kanca discloses an etching solution (see abstract) comprising:
	water (from the acids produced as an aqueous solution, [0046];
	phosphoric acid and nitric acid [0046] at a content of 2-30% by weight [0034], which is expected to be in the cited range;
	one or more of the components selected from:
		surfactant (such as fluorosurfactant, see page 11, claim 20)  at an amount of 0.01-10 parts by weight [0057], which overlaps with the cited range.
The limitation related to etching rate ratio is given little patentable weight because the composition is the same as in the instant invention, and therefore the same results of etching rate ratio are expected.  This limitation is also a limitation of intended use and given little patentable weight because the composition is capable of etching TiN and W as cited.
	As to claim 22, Kanca discloses a low pH environment of the acidic etch composition [0044], which is expected to be within the cited pH range. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 14-15 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 2016/0240368 A1) in view of Han et al (US 2015/0240368 A1).
	Cui discloses an etching solution for TiN and tungsten (see abstract) which comprises:
	water [0010];
	an oxidizer (“at least one oxidizing agent” [0010]) comprising nitric acid [0041], and where an amount of the oxidizer is 0.1 wt%-90wt% [0042], which encompasses the cited range; and
	one or more of the components selected from:
	a fluorine-containing-etching compound (such as HF, [0043], while Cui discloses HF for the purpose of adjusting the pH, it also is an etching compound because the same composition is expected to have the same properties, at least to some extent);
	organic solvent such as sulfolane [0040];
	0.001 wt% to 20 wt% chelating agent (e.g. “polycarboxylic acid chelating agent” [0038], such as DEPTA [0038]), which overlaps with the cited range;

	Cui fails to explicitly disclose the combination of phosphoric acid and nitric acid.  However, this is strongly suggested because Cui discloses that a combination of inorganic acids includes phosphoric acid and nitric acid may be included in the etching solution.  Cui teaches: “Suitable acids include, for example, inorganic acids, such as sulfuric acid, nitric acid, phosphoric acid, hydrofluoric acid (HF), or hydrobromic acid, or an organic acid, …, or a mixture of such acids.” [0043].  Cui already teaches that nitric acid may be included as an oxidizing agent, therefore the other acids are also useful to include for purposes of adjusting the pH to a desired value.
	The etching solution of Cui is used to remove TiN and W, among other materials [0006].  Han teaches that in etching solutions for removing TiN and W [0045]-[0046], that the combination of phosphoric acid and nitric acid is useful [0053].  More particularly, Han teaches that phosphoric acid may decompose the metal and/or metal nitride, while nitric acid improves an etching rate by oxidizing the metal and/or metal nitride [0054].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include the combination of phosphoric acid and nitric acid in the etching solution of Cui because Han teaches that such is useful for removing materials such as TiN and tungsten, as also desired by Cui. 
Cui also fails to disclose the percentages by weight of the fluorine-containing etching compound or organic solvent.  However, the cited ranges are large ranges, and the remaining components (chelating agent, corrosion inhibitor, oxidizer) are in similar overlapping ranges.  Prior art which teaches a range overlapping, approaching or touching the claimed range 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  MPEP 2144.05 I.  The etching solution of modified Cui is for the same purpose as that of the instant invention, that of etching to remove TiN or tungsten, and the components of the etching solution serve the same purpose as in the instant invention.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited weight percentages in the etching solution of Cui because the components serve the same purpose as in the instant invention, that of oxidizing, etching, providing a solvent, chelating, inhibiting corrosion, for the purpose of etching TiN and tungsten, and therefore the cited ranges are within the scope of one skilled in the art.
The limitation related to etching rate ratio is given little patentable weight because the composition is the same as in the instant invention, and therefore the same results of etching rate ratio are expected.  This limitation is also a limitation of intended use and given little patentable weight because the composition is capable of etching TiN and W as cited.
As to claims 2, 4-11, 14-15, see the rejection of claim 1.
As to claim 3, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited weight percentages in the etching solution of Cui because the oxidizers serve the same purpose as in the instant invention, that of oxidizing, for the purpose of etching TiN and tungsten, and therefore the cited range is within the scope of one skilled in the art.

As to claims 23-25, see the rejection of claim 1.  The limitation of etching rate ratio is given little patentable weight because the composition is the same as in the instant invention, and therefore the same results of etching rate ratio are expected.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 2016/0240368 A1) in view of Han et al (US 2015/0240368 A1), as applied to claim 1, and further in view of Lim et al (KR 20150050278 A).
	As to claims 12-13, Cui fails to disclose to include a surfactant.  Lim teaches that etching solutions for removing TiN and tungsten (see abstract) including phosphoric acid and nitric acid [0018], the etching solution may include a surfactant such as a fluorosurfactant (“fluoride group carboxylic acid” [0030]).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a surfactant such as a fluorosurfactant in the etching solution of Cui because Lim teaches that are useful to include in similar etching solutions, and such is expected to give the predictable result of functioning as a surfactant during etching of TiN and tungsten.

Response to Amendment
Applicant’s arguments, see page 8, filed 12/22/20, with respect to the 35 USC 102 rejection over Inaba have been fully considered and are persuasive.  The rejection of the claims over Inaba has been withdrawn.   


Response to Arguments
Applicant's arguments filed 12/22/20 have been fully considered but they are not persuasive, to the extent they still apply.
Applicant argues that Kanca fails to disclose the TiN:W etching rate ratio.  However, the limitation of etching rate ratio is given little patentable weight because the composition is the same as in the instant invention, and therefore the same results of etching rate ratio are expected.  If there is a sub-range of loadings, or a particular combination of components essential to achieve this etching rate ratio, then such must be claimed.  Otherwise, the claimed composition is expected to be capable of achieving the cited etch rate ratio, even if the disclosure of Kanca is directed to a different purpose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al (US 2014/0097006 A1) is cited to show an etching solution  with phosphoric acid, nitric acid, a fluorine-containing etchant [0057] and organic solvent [0039].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713